Citation Nr: 0304742	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-04 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Philadelphia, 
Pennsylvania which, in pertinent part, denied service 
connection for bilateral hearing loss.  The veteran initially 
requested a Board hearing, but by a statement dated in 
January 2003, he withdrew his hearing request. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In an unappealed March 1983 decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.

3.  Evidence received since the March 1983 determination by 
the RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The evidence of record is in approximate balance as to 
whether the veteran's current bilateral hearing loss was 
incurred during his active military service.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001) (as in effect for claims 
filed before August 29, 2001).

2.  Giving the benefit of the doubt to the veteran, his 
current bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial July 1999 rating decision, in the 
March 2000 statement of the case, and in a letter dated in 
October 2002 have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran and 
his representative have submitted written arguments.  The 
letter and the statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served on active duty in the Air Force from 
January 1967 to April 1971.  Service personnel records 
reflect that he served in Thailand and Okinawa, but did not 
serve in Vietnam.  Such records do not reflect that he 
received any combat citations.  His primary military 
occupational specialties were that of a security policeman 
and sentry dog handler.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
September 1966, his ears were listed as normal.  Audiometric 
testing revealed that pure tone decibel thresholds were 
recorded as follows [converted to current standards]:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
5
LEFT
10
5
0
--
0

A hearing conservation data form indicates that audiometric 
testing was performed in January 1970 as the veteran was 
exposed to jet engine noise on the flight line.  It was noted 
that he wore ear protection in his job.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30
25
10
20
25
80
LEFT
15
20
15
50
30
80

On medical examination performed for separation purposes in 
March 1971, the veteran's ears were listed as normal.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
20
20
20
20
75
LEFT
25
20
20
20
20
80

The examiner diagnosed high frequency hearing loss, moderate 
to severe.  It was recommended that the veteran avoid 
exposure to excessively loud noises.  In a report of medical 
history dated in March 1971, the veteran denied a history of 
hearing loss.

VA outpatient treatment records dated in the early 1980s 
reflect that the veteran complained of hearing loss and 
bilateral tinnitus.  Audiometric testing was performed in 
July 1982, and revealed that pure tone decibel thresholds 
were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
35
LEFT
30
25
20
--
35

Speech discrimination was 100 percent in the right ear, and 
92 percent in the left ear.  The diagnosis was mild to severe 
high frequency sloping sensorineural hearing loss in the 
right ear and a mild to borderline profound high frequency 
sloping mixed hearing loss in the left ear.  Speech 
discrimination scores were excellent bilaterally.  It was 
noted that there was a conductive component in the veteran's 
left ear hearing loss.

An August 1982 discharge summary from Carbondale General 
Hospital shows that the veteran was treated for complaints of 
low back pain.  The admitting diagnoses included bilateral 
sensorineural hearing loss with possible conductive hearing 
loss of the left ear.  During the hospitalization, the 
veteran underwent bilateral internal acoustic tomograms, 
which were normal.  It was therefore felt that his hearing 
loss was sensorineural in nature.  The discharge diagnoses 
included bilateral sensorineural hearing loss.

In November 1982, the veteran submitted a claim for service 
connection for bilateral hearing loss, which he said was 
incurred in 1971.

At a February 1983 VA examination, audiometric testing 
revealed that pure tone decibel thresholds were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
40
LEFT
45
40
30
50
65

Speech discrimination scores were 96 in the right ear, and 94 
in the left ear.  The diagnoses were normal hearing in the 
right ear through 3,000 hertz with a high frequency 
sensorineural loss sloping to a moderately severe impairment, 
and mildly moderate conductive hearing loss in the left ear 
through 2000 hertz with a high frequency sensorineural loss 
sloping to a severe to profound impairment.

In a March 1983 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran was 
notified of this decision in March 1983, and he did not 
appeal.

Private medical records dated from 1986 to 1994 reflect 
treatment for a variety of conditions, including bilateral 
hearing loss.  A July 1994 ear, nose and throat (ENT) note 
reflects that the veteran reported that he had left 
otosclerosis, and that his mother had otosclerosis.  An 
audiogram revealed mixed hearing loss in the left ear, and 
sensorineural hearing loss in the right ear.

In July 1994, the veteran submitted an application to reopen 
his claim for service connection for bilateral hearing loss.

By a letter dated in August 1994, the RO informed the veteran 
that new and material evidence was required to reopen his 
claim.  The veteran did not respond.  Evidence which was 
subsequently received is summarized below.

In January 1999, the veteran submitted an application to 
reopen his claim for service connection for bilateral hearing 
loss.  He asserted that during service he was a security 
police sentry dog handler.  He said he was exposed to noise 
from loud jets during his entire period of service.  He 
contended that his current hearing loss was due to such noise 
exposure.

In February 1999, the RO received private medical records 
from A. C. Brutico, MD, which reflect treatment for bilateral 
hearing loss in July 1996.  The RO also received private 
medical records from S. E. Mock, PhD, dated from 1983 to 
1997.  Such records reflect that the veteran was treated for 
bilateral hearing loss and otosclerosis.  He was given 
hearing aids.  By a letter dated in October 1983, Dr. Mock 
stated that on examination in September 1983, the veteran 
reported a five-year history of noise exposure in the 
military, a history of hearing loss in the left ear for 
several years, and a family history of hearing loss.  Dr. 
Mock diagnosed sensorineural hearing loss in the right ear, 
and mixed hearing loss in the left ear.  He opined that the 
veteran's left ear hearing loss was probably secondary to 
otosclerosis.  In May 1989, Dr. Mock diagnosed mixed 
bilateral hearing loss consistent with otosclerosis.  In 
March 1997, he diagnosed predominantly sensorineural 
bilateral hearing loss, progressive over time, and opined 
that the etiology was consistent with otosclerosis.

By an affidavit dated in May 1999, J. Mannion, a retired Air 
Force lieutenant colonel, said that he had first-hand 
knowledge of the veteran's service in Thailand, and that he 
guarded aircraft staging areas for C-141 and C-130 aircraft, 
where engine run-up activities were conducted.

By a statement dated in March 2000, the veteran essentially 
reiterated his assertions, and contended that he incurred 
hearing loss due to in-service exposure to engine noise.  He 
stated that prior to service, his hearing was perfect.

Analysis

The veteran contends that he incurred bilateral hearing loss 
during service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service incurrence will be 
presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

New and Material Evidence 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, even if the RO determined that new 
and material evidence was presented to reopen the claim for 
service connection for bilateral hearing loss, such is not 
binding on the Board; and the Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

The veteran's claim for service connection for a bilateral 
hearing loss was previously denied by the RO, most recently 
in a March 1983 decision.  The veteran did not appeal this 
decision, and the decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has recently been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of 3.156(a) as it 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO denied the claim for service connection for a 
bilateral hearing loss in March 1983, it considered the 
veteran's service medical records, which demonstrated that 
the veteran's hearing was normal on entry into service.  They 
also reflect that audiometric testing was performed in 
January 1970 as the veteran had been exposed to jet engine 
noise on the flight line, and wore ear protection.  The RO 
also considered the veteran's separation medical examination 
which showed that the veteran had high frequency hearing 
loss, but his pure tone decibel thresholds were either 20 or 
25 at the levels of 500, 1,000, 2,000, 3,000, and 4,000 
hertz.  The RO also considered post-service medical records 
dated in the early 1980s which reflected impaired hearing, 
and concluded that the veteran did not have a hearing loss 
disability linked to service.

Evidence submitted since the March 1983 decision includes the 
veteran's assertions that he was repeatedly exposed to the 
noise of jet engines during service, a lay statement 
corroborating his assertions of noise exposure, and new 
medical records which reflect that the veteran now has a 
hearing loss disability as defined by VA regulation.  See 38 
C.F.R. § 3.385 (2002).  The Board finds that this evidence is 
both new and material, as it was not previously considered at 
the time of the prior final denial of the claim, and as it 
tends to show that the current bilateral hearing loss may be 
linked to service.  Therefore the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2001); Hodge, supra.

The Board therefore finds that the previously denied claim 
for entitlement to service connection for bilateral hearing 
loss has been reopened by new and material evidence, and thus 
the claim must be reviewed on a de novo basis.  Manio, supra.

Service Connection 

As noted above, the veteran's hearing was normal on entry 
into service, and he was diagnosed with high frequency 
hearing loss on separation medical examination.  A service 
medical record and statements by the veteran and J. Mannion 
reflect that he was exposed to jet engine noise on the flight 
line during service.  Post-service medical records show that 
he has a hearing loss disability as defined by VA regulation.  
See 38 C.F.R. § 3.385 (2002).  

Evidence weighing against the claim includes opinions by Dr. 
Mock to the effect that the veteran's bilateral hearing loss 
is etiologically linked to otosclerosis, and evidence showing 
that the veteran's hearing loss has a conductive component in 
addition to a sensorineural component.

Therefore, and for the reasons discussed above, the Board 
finds that the evidence is in relative equipoise as to 
whether the veteran's current bilateral hearing loss was 
incurred in service, and that this balance can be resolved in 
favor of the veteran with application of the benefit-of-the-
doubt rule.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).  
Consequently, service connection is warranted for bilateral 
hearing loss.  

ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss.

Service connection for bilateral hearing loss is granted, 
subject to the criteria governing the award of monetary 
benefits.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

